MEMORANDUM **
Aura Marina Jiminez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigration Judge’s (“U”) denial of her application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Anita v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition.
Substantial evidence supports the IJ’s finding that the harm Jiminez experienced during her encounter with unknown assailants did not rise to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Substantial evidence also supports the IJ’s finding that Jiminez failed to establish that the harm her son experienced occurred on account of a protected ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004).
In addition, substantial evidence supports the IJ’s finding that Jiminez’s fear of future persecution was not objectively reasonable. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.2000).
Because Jiminez failed to satisfy the lower standard of proof for asylum, it necessarily follows that she failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.